                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,
                v.                                    Criminal Action No. 19-66 (JDB)
 ORLANDO LOUALLEN,
     Defendant.



                           MEMORANDUM OPINION & ORDER

       On February 1, 2019, the Metropolitan Police Department (“MPD”) received an

anonymous complaint concerning Orlando Louallen, an eighteen-year-old resident of Washington,

D.C. See Statement of Facts, Ex. 1 to Criminal Compl. [ECF No. 1-1]. Approximately two weeks

later, MPD executed a court-authorized search warrant of Louallen’s residence and, after finding

a firearm, arrested Louallen on one count of being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). See id.; Arrest [Dkt. Entry of Feb. 13, 2019]. The grand jury returned

an indictment, and the government moved for pretrial detention on the ground that defendant poses

a danger to the community. Indictment [ECF No. 4]; Gov’t’s Mem. in Supp. of Pre-Trial Detention

[ECF No. 5] at 2.

       At a detention hearing held on February 21, 2019, Magistrate Judge G. Michael Harvey

orally denied the government’s motion and ordered defendant’s release into the High Intensity

Supervision Program (“HISP”). See Min. Entry Feb. 21, 2019. Judge Harvey explained that

defendant’s age, his limited criminal record, and his employment status counseled in favor of

release, and that the conditions of release—including inter alia a curfew requiring him to remain

in his uncle’s residence in Fort Washington, Maryland from 10 p.m. to 6 a.m. each day—sufficed

to establish that defendant will appear in court and poses no danger to the community. See Order

Setting Conditions of Release [ECF No. 7] at 3. The government moved for revocation of the

                                                1
magistrate judge’s release order. See Mot. for Review and Appeal of Release Order (“Gov’t’s

Mot.”) [ECF No. 6]; 18 U.S.C. § 3145(a)(1). For the reasons stated below, and for the reasons

explained at the detention hearing held before this Court on February 22, 2019, the Court denies

the government’s motion and orders defendant released into HISP subject to the conditions set

forth in the magistrate judge’s order. See Min. Entry Feb. 22, 2019; Order Setting Conditions of

Release.

                                      LEGAL STANDARD

       The Court must release a defendant pending trial if, after a detention hearing, the Court

finds that the government has carried its burden of establishing that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e); see also United States v. Simpkins, 826

F.2d 94, 96 (D.C. Cir. 1987). Where detention is sought based only on a defendant’s purported

danger to the community, as here, a clear and convincing standard applies. See Simpkins, 826

F.2d at 96; 18 U.S.C. § 3142(f). To make that determination, the Court must consider: (1) the

nature and circumstances of the offense charged; (2) the weight of the evidence against defendant;

(3) defendant’s history and characteristics; and (4) the nature and seriousness of the danger to other

people or the community that would be posed by defendant’s release. 18 U.S.C. § 3142(g). Courts

in this district review a magistrate judge’s release order de novo. See United States v. Beauchamp–

Perez, 822 F.Supp.2d 7, 9 (D.D.C. 2011) (citing United States v. Hudspeth, 143 F.Supp.2d 32, 35–

36 (D.D.C. 2001) (citing cases)).

                                            ANALYSIS

       In arguing for pretrial detention, the government emphasizes that defendant was arrested

only two months into a period of supervised probation stemming from a prior state conviction for

Carrying a Pistol Without a License. See Gov’t’s Mem. in Supp. of Pre-Trial Detention [ECF No.


                                                  2
5] at 4; Gov’t’s Mot. at 4–5. The government also contends that the evidence defendant unlawfully

possessed a firearm is overwhelming, and that the anonymous complaint leading to the search of

his residence alleged he was distributing narcotics and recklessly discharging a firearm—activities

that are self-evidently dangerous to the community. See id. For his part, defendant argues that his

young age favors an additional chance to avoid detention, close monitoring under HISP will help

prevent future violations, the Court should not rely on an anonymous complaint that defendant

recklessly discharged a firearm, and the release conditions imposed by Judge Harvey will

sufficiently protect the community because they require him to adhere to a curfew and to live under

the close supervision of his aunt and uncle at their home in Fort Washington, Maryland, rather

than at his normal residence in Washington D.C. *

        The Court finds that the government has not met its burden to show by clear and convincing

evidence that no condition or combination of conditions of release can reasonably assure the safety

of the community. As an initial matter, the Court finds that the first and second section 3142(g)

factors—the nature and circumstances of the offense charged and the weight of the evidence

against defendant—generally weigh in favor of detention. See 18 U.S.C. § 3142(g)(1)–(2).

Defendant is charged with being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). While that offense is not a crime of violence triggering the presumption in favor of

detention, see United States v. Singleton, 182 F.3d 7, 13–14 (D.C. Cir. 1999), the offense is serious,

involves the unlawful possession of dangerous firearms and ammunition, and is punishable by up

to 10 years in prison. And the government’s proffered evidence—that the gun was located hidden

between the mattress and box spring of defendant’s bed, in his room, while he was sleeping on his

bed—is strong evidence in favor of defendant’s guilt. See Gov’t’s Mot. at 2–3. The Court further


        *
         Defendant’s arguments in response to the government’s motion for revocation of the release order were
made orally during the February 22, 2019, hearing held before this Court.


                                                      3
finds it troubling that defendant was arrested for this violation only two months into his supervised

probation on a prior offense involving firearms.

       Nevertheless, the Court finds that the second and third section 3142(g) factors—

defendant’s history and characteristics and the nature and seriousness of the danger to other people

or the community that would be posed by defendant’s release—tip the scales against detention.

See 18 U.S.C. § 3142(g)(3)–(4). As for defendant’s characteristics, as Judge Harvey noted,

defendant is eighteen years old, has a limited criminal record, and steadily has maintained his

employment. The Court also has no evidence before it that defendant has ever engaged in any

overtly violent behavior. Although the government cites the anonymous complaint alleging

defendant recklessly discharged a firearm, defendant is not charged with a crime related to that

conduct, the Court has no evidence concerning the reliability of the anonymous tip, and the

government itself conceded at the February 22 detention hearing that the Court should not rely on

the veracity of the tip when considering detention. Finally, the Court finds that defendant’s release

will pose little danger to the community. Defendant’s release conditions are stringent. Not only

will he be monitored under HISP, which involves close monitoring by the probation office, but

defendant will also be required to live with his aunt and uncle in Fort Washington, Maryland, to

remain outside the D.C. area, and to comply with a curfew. Defendant’s uncle also stated at the

detention hearing that defendant’s movements and behavior will be supervised closely. The Court

is satisfied that defendant’s change of location and the combined monitoring of his family and the

probation office under HISP will limit the likelihood he will violate his release conditions or will

engage in other dangerous or criminal conduct.          Taken together, defendant’s history and

characteristics and the limited danger he poses to the community if released outweigh the

seriousness of the offense and the weight of the evidence against him.




                                                   4
       Hence, the Court finds that the government failed to meet its burden to establish that no

combination of release conditions imposed on defendant will reasonably assure his appearance in

court and the safety of the community.

                                          CONCLUSION

       Upon consideration of the factors enumerated in 18 U.S.C. § 3142(g), and the entire record

herein, and for the reasons articulated above and at the February 22 detention hearing, the Court

finds that the government failed to meet its burden to establish that defendant’s release conditions

will not reasonably assure defendant’s appearance and the safety of the community.

       Accordingly, [6] the government’s motion for revocation and appeal of the magistrate

judge’s release order is DENIED. Defendant shall be released pending trial subject to the

conditions set forth in [7] the magistrate judge’s release order.

       SO ORDERED.

                                                                       /s/
                                                                JOHN D. BATES
                                                           United States District Judge

Dated: February 28, 2019




                                                  5
